UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

JOSE P. VAZQUEZ,

                                   Plaintiff,
          -v-                                        5:18-CV-1492
                                                     (DNH/ATB)


PAROLE NYS, individually and in its official
capacity,


                                   Defendant.

--------------------------------

APPEARANCES:

JOSE P. VAZQUEZ
Plaintiff pro se
74-A-0117
Collins Correctional Facility
P.O. Box 340
Collins, NY 14034

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

          Pro se plaintiff Jose P. Vazquez brought this purported civil rights action on

December 27, 2018. On February 12, 2020, the Honorable Andrew T. Baxter, United States

Magistrate Judge advised by Report-Recommendation that plaintiff's motion to amend and

motion for preliminary injunction be denied, and the Complaint be dismissed in its entirety

without prejudice but without further opportunity for amendment. Plaintiff filed objections to

the Report-Recommendation.
         Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Plaintiff's motion to amend is DENIED;

         2. Plaintiff's motion for a preliminary injunction is DENIED; and

         3. The Complaint is DISMISSED in its entirety without prejudice but without further

opportunity for amendment.

         The Clerk is directed to close the file and enter judgment accordingly.

         IT IS SO ORDERED.




Dated: March 18, 2020
       Utica, New York.




                                             -2-
